DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11, 14-19, 23, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
 an insulating structure interposed between the memory cells and disposed on the lower interlayer insulating later, wherein the insulating structure comprises: 
a first insulating pattern interposed between the memory cells, wherein the first insulating pattern comprises any one or any combination of carbon-containing silicon nitride and carbon-containing silicon oxide; and 
a second insulating pattern disposed on a sidewall of the variable resistance pattern of each of the memory cells, wherein the second insulating pattern is interposed between the first insulating pattern and the variable resistance pattern of each of the memory cells, the second insulating pattern extends between the first insulating pattern and the lower interlayer insulating layer, and the second insulating pattern comprises a material different from a material of the first insulating pattern, 2

 Appln. No.: 16/392,099 
wherein the lower interlayer insulating layer has a top surface recessed toward an inside of the lower interlayer insulating layer, and wherein the second insulating 
in claim 11:
an insulating structure interposed between the memory cells and disposed on the lower interlayer insulating layer, wherein the insulating structure comprises: 
a first insulating pattern interposed between the memory cells; and 
a second insulating pattern disposed on a sidewall of the variable resistance pattern of each of the memory cells, wherein the second insulating pattern is interposed between the first insulating pattern and the variable resistance pattern of each of the memory cells, the second insulating pattern extends between the first insulating pattern and the lower interlayer insulating layer, and the second insulating pattern comprises a material different from a material of the first insulating pattern, wherein the lower interlayer insulating layer has a top surface recessed toward an inside of the lower interlayer insulating layer, and side surfaces being in contact with side surfaces of the first conductive lines, and 5

 
wherein the second insulating pattern extends along the recessed top surface of the lower interlayer insulating layer and a bottom surface of the first insulating pattern.
in claim 23:
 a first insulating structure interposed between the first pair of the memory cells, and comprising: 
a first insulating pattern interposed between the first pair of the memory cells; and 

a second insulating structure interposed between the second pair of the memory cells, and comprising: a third insulating pattern interposed between the second pair of the memory cells; and a fourth insulating pattern interposed between the third insulating pattern and each of the second pair of the memory cells, wherein the third insulating pattern comprises a material different from a material of the fourth insulating pattern, 8

 
wherein a portion of the second insulating pattern extends between the first insulating pattern and the substrate, and extends on sidewalls of the first insulating pattern, wherein the portion of the second insulating pattern has a top surface recessed toward an inside of the top surface, and a bottom surface opposite to the recessed top surface, and 
wherein the first insulating pattern covers the recessed top surface of the second insulating pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826